DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 3 and 7-10 (Currently Amended)
Claim 19 (Previously Presented)
Claims 4-6 and 11-18 (Original)
Claim 2 (Canceled)
Response to Argument
Applicant’s amendment and arguments, filed on 07/16/2022, have been fully considered. Upon further consideration and updated search, the Examiner has found that Keith (U.S. 2017/0237296), Partovi (U.S. 2016/0056664) and Partovi (U.S. 2009/0096413) discloses the amended claim 1. Therefore, the indication of novelty of claim 1 has been accordingly withdrawn and the grounds of rejection are presented below.  
Accordingly, THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (U.S. 2017/0237296), in view of Partovi (U.S. 2016/0056664) and further in view of Partovi (U.S. 2009/0096413).

Regarding claim 1, Keith (U.S. 2017/0237296) teaches (Fig. 15A-C; [0253]),
a charging device (102, Fig. 1), comprising:
a first printed circuit board (1512b; each PCB 1512 has 4 PCB layers; [0253], lines 1-4 and 18-19);
a second printed circuit board  (1512a; each PCB 1512 has 4 PCB layers; [0253], lines 18-19);
a first plurality of charging cells (coils on layer of 1512b) provided on the first printed circuit board;
a second plurality of charging cells (coils on layer of 1512a) provided on the second printed circuit board,
wherein the first printed circuit board (1512b) and the second printed circuit board (1512a) are mechanically (as shown in Fig. 15B) or adhesively bonded ([0265], lines 14) to one another, wherein each charging cell in the first plurality of charging cells (coils on layer of 1512b) and the second plurality of charging cells (coils on layer of 1512a) is energized independently of the other charging cells (abstract, lines 1-9; [0060] [0107]) provided in the charging device (102, Fig. 1) 
Keith does not explicitly teach a plurality of charging cells provided on a metal layer of the printed circuit board.
Partovi (U.S. 2016/0056664) teaches a plurality of charging cells (charger coils, Fig. 20 or 21) provided on a metal layer (included on the charger shield, Fig. 20 or 21; [0184]) of the printed circuit board ([0082]; [0262], lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of charging cells provided on a metal layer of the printed circuit board of Partovi’s into Keith’s, in order to provide a charger shield.
The combination does not explicitly teach wherein each of the first printed circuit board and second printed circuit board has a top metal layer and a bottom metal layer
Partovi (U.S. 2009/0096413) teaches each printed circuit board has a top metal layer ([0483], lines 8-9, 11-17; to provide EMI shield to high frequency) and a bottom metal layer ([0481], lines 2-7, 11-17, to dissipate heat). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each of the printed circuit board has a top metal layer and a bottom metal layer of Partovi’s into Keith’s, in order to further provide EMI shield to high frequency and to dissipate heat.
Regarding claim 3, Keith teaches the charging device of claim 1, in view of Partovi and further in view of Partovi, further comprising: a third plurality of charging cells,  each charging cell in the third plurality of charging cells comprising only coils (coils on bottom layer of 1512b) (or charger coils, Fig. 20 or 21 provided on a metal layer, included on the charger shield, Fig. 20 or 21; [0184]; Partovi) formed entirely in the bottom metal layer ([0481], lines 2-7, 11-17; Partovi) of the first printed circuit board (1512b; each PCB 1512 has 4 PCB layers; [0253], lines 1-4 and 18-19); and a fourth plurality of charging cells, each charging cell in the fourth plurality of charging cells comprising only coils (coils bottom layer of 1512a) (or charger coils, Fig. 20 or 21 provided on a metal layer, included on the charger shield, Fig. 20 or 21; [0184]; Partovi) formed entirely in the bottom metal layer ([0481], lines 2-7, 11-17; Partovi) of the second printed circuit board (1512a; each PCB 1512 has 4 PCB layers; [0253], lines 18-19).
Regarding claim 4, Keith teaches the charging device of claim 3, in view of Partovi and further in view of Partovi, wherein current flow through each charging cell in the first plurality of charging cells (coils on top layer of 1512b), the second plurality of charging cells (coils on top layer of 1512a), the third plurality of charging cells (coils on bottom layer of 1512b) and the fourth plurality of charging cells (coils bottom layer of 1512a) is defined by a wireless charging standard ([0129]-[0131]).
Regarding claim 6, Keith teaches the charging device of claim 3, in view of Partovi and further in view of Partovi,  wherein each charging cell in the first plurality of charging cells (coils on top layer of 1512b), the second plurality of charging cells (coils on top layer of 1512a), the third plurality of charging cells (coils on bottom layer of 1512b) and the fourth plurality of charging cells (coils bottom layer of 1512a) comprises a coil (212, Fig. 2) surrounding a portion of a power transfer area (between 212 and 216, Fig. 2) associated with the charging surface (of 202 with 212s coupled to 216 for power transfer, Fig. 2).
Regarding claim 7, Keith teaches the charging device of claim 1, in view of Partovi and further in view of Partovi, wherein the first printed circuit board (1512b) and the second printed circuit board (1512a) are mechanically (as shown in Fig. 15B) or adhesively bonded ([0265], lines 14) such that the bottom metal layer (bottom layer of 1512b) ([0481], lines 2-7, 11-17; Partovi) of the first printed circuit board is adjacent to the top metal layer (top layer of 1512a) ([0483], lines 8-9, 11-17; Partovi) of the second printed circuit board.
Regarding claim 8, Keith teaches the charging device of claim 1, in view of Partovi and further in view of Partovi, wherein the charging surface (of 102, Fig. 1) is provided above the top metal layer (top layer of 1512a) ([0483], lines 8-9, 11-17; Partovi) of the first printed circuit board (1512b).
Regarding claim 9, Keith teaches the charging device of claim 1, in view of Partovi and further in view of Partovi, further comprising: one or more interconnects ([0254], last 2 lines) provided between the bottom metal layer (bottom layer of 1512b) ([0481], lines 2-7, 11-17; Partovi) of the first printed circuit board (1512b) and the top metal layer (top layer of 1512a) ([0483], lines 8-9, 11-17; Partovi) of the second printed circuit board (1512a), wherein at least one interconnect ([0254], last 2 lines) does not penetrate the top metal layer (top layer of 1512b) ([0483], lines 8-9, 11-17; Partovi) of the first printed circuit board.
Regarding claim 10, Keith teaches the charging device of claim 1, in view of Partovi and further in view of Partovi, further comprising: one or more interconnects ([0254], last 2 lines) provided between the bottom metal layer (bottom layer of 1512b) ([0481], lines 2-7, 11-17; Partovi) of the first printed circuit board (1512b) and the top metal layer (top layer of 1512a) ([0483], lines 8-9, 11-17; Partovi) of the second printed circuit board (1512a), wherein at least one interconnect ([0254], last 2 lines) does not penetrate the bottom metal layer (bottom layer of 1512a) ([0481], lines 2-7, 11-17; Partovi) of the second printed circuit board.
Regarding claim 11, Keith teaches the charging device of claim 1, in view of Partovi and further in view of Partovi, further comprising: a set of switches ([0107]) operable to selectively couple at least one charging cell (212, Fig. 2; [0104]; abstract) in the charging device to a power source ([210], Fig. 2; [0100], lines 4-5, 9-11 [0106]); and a controller (220, Fig. 2) configured to select (224, Fig. 2; [0107] [0103] [0104]) the at least one charging cell (212, Fig. 2; [0104]; abstract) based on an orientation or location of the device ([0103] [0111]) to be charged with respect to the charging surface (of 102, Fig. 1).
Regarding claim 18, Keith teaches the charging device of claim 1, in view of Partovi and further in view of Partovi, wherein each of the first printed circuit board and the second printed circuit board (each of 1512b or 1512a) comprises a non-planar printed circuit board ([0102]; layers of coils in three dimensions, Fig. 15 B-C).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Keith (U.S. 2017/0237296), Partovi (U.S. 2016/0056664) and Partovi (U.S. 2009/0096413), as applied above in claim 4, in view of Uchimoto (U.S. 2017/0346344).
Regarding claim 5, Keith teaches the charging device of claim 4, in view of Partovi and further in view of Partovi. Keith does not explicitly teach wherein the wireless charging standard comprises a Qi standard.
Uchimoto (U.S. 2017/0346344) teaches the wireless charging standard comprises a Qi standard ([0006], lines 1-3; [0099], lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless charging standard comprises a Qi standard of Uchimoto’s into Keith’s, in view of Partovi’s and further in view of Partovi’s, in order to provide a specific communication protocol ([0006], lines 1-3; Uchimoto) as a design choice.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (U.S. 2017/0237296), Partovi (U.S. 2016/0056664) and Partovi (U.S. 2009/0096413), as applied above in claim 11, in view of Boer (U.S. 2012/0068550).
Regarding claim 12, Keith teaches the charging device of claim 11, in view of Partovi and further in view of Partovi. Keith does not explicitly teach further comprising: a detection circuit (coupled to charging cells on at least one layer of at least one printed circuit board (coils on a layer of 1512b or 1512a), the detection circuit being configured to detect differences in capacitance associated with two or more charging cells, (wherein the controller (220, Fig. 2) is further configured to select (224, Fig. 2; [0107] [0103] [0104]) the at least one charging cell (212, Fig. 2; [0104]; abstract) based on the differences in capacitance.
Boer (U.S. 2012/0068550) teaches a detection circuit coupled to charging cells ([0018]), the detection circuit being configured to detect differences in capacitance associated with two or more charging cells ([0018]), select the at least one charging cell based on the differences in capacitance ([0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a detection circuit coupled to (charging cells), the detection circuit being configured to detect differences in capacitance associated with two or more charging cells, select the at least one charging cell) based on the differences in capacitance of Boer’s into Keith’s, in view of Partovi’s and further in view of Partovi’s, in order to provide a capacitive detection for coil selection of maximum power transfer.
Regarding claim 13, Keith teaches the charging device of claim 12, in view of Partovi and further in view of Partovi, and further in view of Boer’s, wherein the controller (220, Fig. 2) is further configured to: select polarity and level of a current (corresponding current of power applied to the charging coil 212, Fig. 2; [0103] [0106]) provided to the at least one charging cell (212, Fig. 2; [0104]; abstract) based on the differences in capacitance ([0018] [0019]; Boer).
Regarding claim 14, Keith teaches the charging device of claim 13, in view of Partovi, further in view of Partovi and further in view of Boer’s, wherein the controller (220, Fig. 2) is further configured to: determine a change in the differences in capacitance ([0018] [0019]; Boer) associated with the two or more charging cells (212, Fig. 2); and modify the polarity or the level of the current (corresponding current of power applied to the charging coil 212, Fig. 2; [0103] [0106]) provided to the at least one charging cell based on the change in differences in capacitance ([0018]; Boer).
Regarding claim 15, Keith teaches the charging device of claim 12, in view of Partovi, further in view of Partovi and further in view of Boer’s, wherein the controller (220, Fig. 2) is further configured to: determine orientation or location of the device ([0103] [0111]) to be charged based on the differences in capacitance ([0018]; Boer).
Regarding claim 16, Keith teaches the charging device of claim 11, in view of Partovi, further in view of Partovi, wherein the controller is further configured to: periodically search ([0116] [0181]) for the device to be charged (204, 206, Fig. 2) in a sequence of charging cells (212, Fig. 2), wherein the sequence of charging cells (212, Fig. 2) is generated pseudorandomly between consecutive searches ([0116] [0181]).
Keith does not explicitly teach by determining capacitance measured at each charging cell. 
Boer (U.S. 2012/0068550) teaches determining capacitance measured at each charging cell ([0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining capacitance measured at each charging cell of Boer’s into Keith’s, in view of Partovi’s and further in view of Partovi’s, in order to provide a capacitive detection for coil selection of maximum power transfer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keith (U.S. 2017/0237296), Partovi (U.S. 2016/0056664) and Partovi (U.S. 2009/0096413), as applied above in claim 11, in view of Partovi (U.S. 2007/0182367).
Regarding claim 17, Keith teaches the charging device of claim 1. Keith does not teach (wherein each of the first printed circuit board and the second printed circuit board comprises) a flexible printed circuit board.
Partovi teaches a flexible printed circuit board ([0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible printed circuit board of Partovi’s into Keith’s, in view of Partovi’s and further in view of Partovi’s, in order to provide a pad that can be folded or rolled up for carrying ([0089]; Partovi).
Allowable Subject Matter
Claim 19 is allowed.
Regarding claim 19, the prior art does/do not suggest or teach, among other claimed allowable features, “a battery charging power source coupled to a charging circuit; and a controller configured to: provide a pulse to the charging circuit, wherein the pulse has a duration that is less than half a period of a nominal resonant frequency of the charging circuit and is configured to cause an oscillation of the charging circuit; detect a rate of decay of the oscillation of the charging circuit or a frequency of the oscillation of the charging circuit; and determine that a chargeable device has been placed in proximity to a coil of the charging circuit based on changes in a characteristic of the charging circuit.”, in combination with all other elements recited in claim 19.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 9404954, U.S. 2015/0162785, U.S. 2017/0288443, U.S. 2014/0062799, U.S. 8531153, U.S. 2017/0033587, U.S. 9876394, U.S. 2015/0044966, U.S. 2014/0070624, U.S. 2015/0008756, and U.S. 2016/0329751.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 17, 2022